DETAILED ACTION
This action is in response to applicant’s amendment filed on 27 September 2021.  Claims 1-2, 5-7, and 10-13 are now pending in the present application and claims 3-4 and 8-9 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Clarification on Reference Point A”; 3GPP; R2-1805292) in view of further support by Moon et al. (hereinafter Moon) (US 2020/0221428 A1).
Claim(s) 1-2, 5-7, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei (“Clarification on Reference Point A”; 3GPP; R2-1805292).
Regarding claims 1, 6, 11, 12, and 13, Huawei discloses a method of receiving a demodulation reference signal (DMRS) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving a physical downlink control channel (PDCCH) through a search space #0 of control resource set (CORESET) #0 { (see pp. 1-2, section 2.1), where the system has subcarrier 0 },
wherein the search space #0 is a common search space configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block { (see pp. 1-2, section 2.1), where the system has a CORESET configured by PBCH }; and
receiving (i) a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and (ii) a DMRS for the PDSCH { (see pp. 1-2, section 2.1) },
wherein, based on the PDCCH addressed to a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is subcarrier #0 of a lowest-
As further alternative support in the same field of endeavor, Moon discloses the feature(s) wherein the search space #0 is a common search space configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block { (see pg. 6, [0076-0077]; pg. 7, [0082]; pg. 17, [0192]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Huawei as further alternatively supported by Moon to have the feature(s) wherein the search space #0 is a common search space configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block, in order to provide an improved transmission reliability of the downlink control channel, as taught by Moon (see pg. 2, [0026]).
Regarding claims 2 and 7, the combination of Huawei and Moon discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block { (see pp. 1-2, section 2.1) }.
claims 5 and 10, the combination of Huawei and Moon discloses every limitation claimed, as applied above (see claim 1), in addition Huawei further discloses the method of claim 1, wherein the EE is communicable with at least one of a EE other than the LIE, a network, a base station (BS), or a self-driving vehicle { (see pp. 1-2, section 2.1) }.

Terminal Disclaimer
The terminal disclaimer filed on 26 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
Application No. 16/530,709
Application No. 16/869,244
has been reviewed and is accepted.  The terminal disclaimer has been recorded.












Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
30 September 2021